Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In view of the appeal filed on 5/17/22, PROSECUTION IS HEREBY REOPENED.  set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
.

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2400                                                                                                                                                                                                        

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-18, 20, 22 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub No. 2018/0167883 A1) in view of AHN et al. (U.S. Pub No. 2018/0234959 A1).


1. Guo teaches a method for receive (RX) beam switching, the method being performed by a user equipment (UE) and comprising: the UE using a current UE RX beam to receive data transmitted by a network node [par 0406, 0407, One UE is possible to generate multiple UE beams concurrently and to be served by multiple serving beams from one or multiple TRPs of the same cell. Same or different (DL or UL) data could be transmitted on the same radio resource via different beams for diversity or throughput gain]; the UE selecting a new UE RX beam to replace the current UE RX beam; the UE after selecting the new UE RX beam to replace the current UE RX bean, transmitting a
report to the network node [par, 0415-0417, UE Beam Change If the change is detected by the UE, the UE itself may select proper UE beam(s) for the following reception (and transmission, e.g., for TDD). Alternatively, the UE needs to provide feedback to the network node and the network node could provide an indication of UE beam change from the network node to the UE. If the change is detected by the network node, indication of UE beam change from the network node to the UE may be required]; after the UE selects the new UE RX beam to replace the current UE RX beam and before transmitting the report, the UE continuing to use the current UE RX beam to receive data transmitted by the network node [par 0415-0417, 0476-0478, 0515, UE Beam Change If the change is detected by the UE, the UE itself may select proper UE beam(s) for the following reception (and transmission, e.g., for TDD). Alternatively, the UE needs to provide feedback to the network node and the network node could provide an indication of UE beam change from the network node to the UE. For the case that the serving cell of the UE is using beam forming, the UE could maintain at least one serving beam that can be used for data transmission and/or reception]; and after selecting the new UE RX beam and after transmitting the report to the network node, the UE replacing the current UE RX beam with the new UE RX beam such that the new UE RX beam instead of the current UE RX beam is used to receive data transmitted by the network node [par 0417, if the change is detected by the network node, indication of UE beam change from the network node to the UE may be required. The UE uses UE beam(s) indicated by the network node for the following transmission (and reception, e.g., for TDD).
 	Guo fail to show a channel state information (CSI) report, wherein each UE RX beam generated by the UE.
 	In an analogous art AHN show a channel state information (CSI) report [par 0114, 0118, UE measurement based on an RS for beam management (at least CSI- RS) uses K (a total number of beams) beams, and a UE reports a result of measurement of selected N Tx beams. Links between reporting setting and resource setting are set in agreed CSI measurement setting. CSI-RS based P-1 and P-2 are supported by resource and reporting setting], wherein each said UE RX beam generated by the UE [par 0110, Beamforming in a UE includes UR Rx beaming sweeping from different beam sets].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Guo and AHN because this provides a method of transmitting an uplink channel and/or a signal by a terminal through an uplink transmission beam in a wireless communication system.

2. Guo and AHN defines he method of claim 1, Guo fail to show wherein selecting the new UE RX beam to replace the current UE RX beam comprises: receiving, from the network node, a plurality of CSI reference symbols (CSI-RSs) corresponding to one or more transmit (TX) beams; performing reference-signal (RS) measurements on the plurality of CSI-RSs; and comparing the RS measurements.
 	In an analogous art AHN show wherein selecting the new UE RX beam to replace the current UE RX beam comprises: receiving, from the network node, a plurality of CSI reference symbols (CSI-RSs) corresponding to one or more transmit (TX) beams; performing reference-signal (RS) measurements on the plurality of CSI- RSs; and comparing the RS measurements [par 0114, 0138, VE measurement based on an RS for beam management (at least CSI-RS) uses K (a total number of beams) beams, and a UE reports a result of measurement of selected N Tx beams. Here, N is not a fixed number. A procedure based on an RS for mobility is not excluded. Reported information includes information indicating measurement quantity with respect to N beams and N DL Tx beams when N|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Guo and AHN because this provides a method of transmitting an uplink channel and/or a signal by a terminal through an uplink transmission beam in a wireless communication system.

3. Guo and AHN illustrate the method of claim 1, wherein selecting the new UE RX beam to replace the current UE RX beam further comprises: sweeping through a plurality of UE RX candidate beams while performing the RS measurements [par 0384, 0385, Beam sweeping: in order to overall possible directions for transmission and/or reception, a number of beams is required. Since it is not possible to generate all these beams concurrently, beam sweeping means to generate a subset of these beams in one time interval and change generated beam(s) in other time interval(s), 1.e., changing beam in time domain. Beam sweeping number: necessary number of time interval(s) to sweep beams in all possible directions once for transmission and/or reception. In other words, a signaling applying beam sweeping would be transmitted "beam sweeping number" of times within one time period, e.g., the signaling is transmitted in (at least partially) different beam(s) in different times of the time period].

4. Guo and AHN demonstrate the method of claim 1, wherein selecting the new UE RX beam to replace the current UE RX beam is performed in response to a trigger from the network node [par 0479, 0480, The UE could monitor a response of the request via the specific beam. The network node may transmit the response via the specific beam. Instead of finding a specific beam for transmitting the request to trigger new serving beam determination, the UE could initiate a random access procedure as specified].


6. Guo and Ahn demonstrate the method of claim 4, wherein a downlink control information (DCI) containing the trigger does not include an uplink grant for subsequent PUSCH and/or PUCCH transmission [par 0206, UE reports BSI on PUCCH or PUSCH as indicated by 5G Node per clause 8.3. 5GNode may send BSI request in DL DCI, UL DCI.

7. Guo and Ahn display the method of claim 1, Guo fail to show wherein transmitting the CSI report to the network node is performed in response to a trigger received from the network node
 	In an analogous art AHN show wherein transmitting the CSI report to the network node is performed in response to a trigger received from the network node [Ahn, par 0182, Differently from periodic CSI feedback, aperiodic CSI feedback is temporarily performed only when a BS requests CSI feedback information. In this case, the BS
triggers aperiodic CSI feedback through a downlink control channel such as a PDCCH (Physical Downlink Control Channel)/ePDCCH (enhanced PDCCH)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Guo and AHN because this provides a method of transmitting an uplink channel and/or a signal by a terminal through an uplink transmission beam in a wireless communication system.

8. Guo and AHN defines the method of claim 1, wherein the method further comprises determining whether the new UE RX beam would be better than the current UE RX beam with respect to receiving a transmission from data transmitted by the network node that occurs prior to the UE transmitting the CSI report [Guo par 0415, 0416, 0465- 0467, UE Beam Change If the change is detected by the UE, the UE itself may select proper UE beam(s) for the following reception (and transmission, e.g., for TDD). Alternatively, the UE needs to provide feedback to the network node and the network node could provide an indication of UE beam change from the network node to the UE. The timer could be started or restarted in response to determination or update of the serving beam(s). The serving beam (s) maybe determined based on information from the network node, or determined by the UE and informing the network node. The timer could be restarted in response to reporting of a measurement result of the current serving beam(s) to the network node (and the current serving bears) still fulfills the criteria of being a serving beam e.g. the quality is greater than a threshold or it is the best beam). The reporting maybe performed periodically or triggered by the network node], and the UE is configured to delay replacing the current UE RX beam with the new UE RX beam as a result of determining that the new UE RX beam is not better than the current UE RX beam [par 0303, 0466, 0467, The timer could be restarted in response to execution of beam tracking and/or beam measurement on the current serving beam(s) (and the current serving beam(s) still fulfills the criteria of being a serving beam (e.g., the quality is greater than a threshold or it is the best beam). The timer could be restarted in response to reporting of a measurement result of the current serving beam(s) to the network node (and the current serving bears) still fulfills the criteria of being a serving beam e.g. the quality is greater than a threshold or it is the best beam)].


Claim 19, Claim 19 is a claim to a user equipment to carry out the method of claim 1. Therefore claim 19 is rejected under the same rationale set forth in claim 1.

21. Guo and AHN creates a computer program product comprising a non-transitory computer readable medium storing instructions for programming a user equipment to perform the method of claim 1 [Guo par 0496, Referring back to FIGS. 3 and 4, in one exemplary embodiment of a UE, the device 300 includes a program code 312 stored in the memory 310. The CPU 308 could execute program code 312 (i) to receive a contiguration).

23. Guo and AHN display the method of claim 1, wherein the step of the UE using a current UE RX beam to receive data transmitted by the network node comprises: the UE receiving a signal transmitted by the network node; and the UE processing the received signal using the current UE RX beam to obtain the data [Guo, par 0492, The network node may transmits the DL control signaling (e.g., x PDCCH order) via the
beam on which the scheduling request preamble is received. The UE may report BSI via the beam on which the DL control signaling is received}.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub No. 2018/0167883 A1) in view of AHN et al. (U.S. 2018/0234959 A1) in further of Jung et al. (U.S. Pub No. 2017/0207843 A1).


9. Guo and AHN describe the method of claim 1, Guo fail to show wherein replacing the current UE RX beam with the new UE RX beam is performed a predetermined time offset after transmitting the CSI report to the network node.
 	In an analogous art Jung show wherein replacing the current UE RX beam with the new UE RX beam is performed a predetermined time offset after transmitting the CSI report to the network node [Jung, par 0607, The controller 5030 receives a beam change indication. After receiving the beam change indication, the controller 5030 performs beam change, based on the beam feedback information, after a preset period of time has elapsed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Guo, Ahn, and Jung because this provides a method, and an apparatus that perform beam-tracking and beam feedback operation in a beamforming-based system.



9.  	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub No. 2018/0167883 A1) in view of YU et al. (U.S. Pub No. 2017/0231011 Al) in further view of Wang et al (U.S. Pub No. 2018/0375556 Al).

10. Guo and ANG describes the method of claim 1, Guo and ANG fail to show wherein a first beam pair link comprising a first UE RX beam and a first network node TX beam and a second beam pair link comprising a second UE RX beam and a second network node TX beam are maintained, and wherein the network node indicates which of the first or second beam pair link the UE shall use at a given time.
 	In an analogous Wang show wherein a first beam pair link comprising a first UE RX beam and a first network node TX beam and a second beam pair link comprising a second UE RX beam and a second network node TX beam are maintained [par 0036, Each control resource set is associated with a set of beam pair links where each beam pair link includes a transmitter beam and a receiver beam. Each set of beam pair links is associated with a reference signal resource which is used to estimate the quality of the set of beam pair link], and wherein the network node indicates which of the first or second beam pair link the UE shall use at a given time [par 0035, The relative importance of the beam pair link can be determined at 212 based on the control resource set the beam pair link is associated with].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Guo, ANG, and Wang because this determining when a beam failure of a beam pair link has occurred in a next generation wireless communications network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468    

/KHALED M KASSIM/Primary Examiner, Art Unit 2468